UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7742



DON MEREDITH COTTEE,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-201-AM)


Submitted:   January 30, 2003            Decided:   February 10, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Meredith Cottee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Don Meredith Cottee seeks to appeal the district court’s

orders dismissing his petition filed pursuant to 28 U.S.C. § 2254

(2000) and denying his motion filed pursuant to Fed. R. Civ. P.

59(e).   We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s orders were entered on the docket on

August 2, 2002 (dismissal of § 2254 petition) and September 25,

2002 (denial of R. 59(e) motion). The notice of appeal was filed on

October 29, 2002.*   Because Cottee failed to file a timely notice


     *
       Cottee’s notice of appeal purports to appeal an order of the
district court entered on October 29, 2002, the same day Cottee
mailed the notice of appeal. The district court did not enter any
order pertaining to Cottee’s case on October 29, 2002, therefore we
will assume Cottee was attempting to appeal either the August 2,
2002 order or the September 25, 2002 order. For the purpose of
this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered
to prison officials for mailing to the court. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                 2
of appeal for either of these orders or to obtain an extension or

reopening   of   the   appeal   period,   we   deny   a   certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                    3